 

ORDER 20201000547-187

UNITED STATES OF AMERICA
STATE OF ILLINOIS COUNTY GF DU PAGE
IN THE CIRCUIF COURT OF THE EIGHTEENTH JUBICEAL CIRCUIT

ITS NICE INC KF

20 Sep 29 PM O1: 07

 

 

 

2020L000847

 

 

 

-VS-
CLERK OF THE
STATE FARM FIRE AND CASUALTY CO 18TH JUDICIAL CIRCUIT
DUPAGE COUNTY, ILLINOIS
ORDER

For the reasons stated on the record, Defendart State Farm's 2-615 motion io dismiss is granted, with prejudice, with respect to both
Count | and Count Tf of Plaintiffs complaint.

Submitted by: JUDGE BRYAN CHAPMAN “ ! < Y
: . Fi :
DuPage Attorney Nuniber: Entered:

 

Attorney for: JUDGE BRYAN CHAPMAN

Address: Validation [D : DP-09292020-0107-11175
City/State/Z1p:

Phone number: Date: 09/29/2020

EXHIBIT

41

  

 

 

 

CHRIS KACHIROUBAS, CLERK OF THE 18TH JUBICIAL CIRCUIT COURT G Page ] of 1
WHEATON, ILLINOIS 60187-0707
Visit httpy/www.i2file.net/dv te validate this document. Validation 1D: DP-09292020-0107-1 1175
10
14
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

 

IN THE CIRCUIT COURT OF THE 18TH JUDICIAL CIRCUIT
DU PAGE COUNTY, ILLINOIS

IT'S NICE, INC., d/b/a
HAROLD'S CHICKEN SHACK #83, an
Illinois Corporation,

Plaintiff,

No. 20 L 547
2-615 Motion

-VS-

STATE FARM FIRE AND CASUALTY
cO.,

Defendant.

REPORT OF VIDEOCONFERENCE PROCEEDINGS
had at the hearing of the above-entitled cause, before
the Honorable BRYAN S. CHAPMAN, DuPage County,
Illinois, recorded via Zoom and transcribed by
Kristin M. Barnes, Certified Shorthand Official Court
Reporter, commencing on the 29th day of September,

2020.

Kristin M. Barnes, CSR
Official Court Reporter
CSR No. 084-004026

 

 

Cheryl Ann Barone, CSR#84¢-O07450
10
11
42
13
14
15
16
17
18
19
20
21
22
23

24

 

 

 

PRESENT:

FRANKLIN LAW GROUP, by
MR. RYAN ENDSLEY,

appeared on behalf of the Plaintiff;
SUDEKUM, CASSIDY & SHULRUFF, CHTD., by
MS. FLORENCE M. SCHUMACHER and
MR. FREDERICK J. SUDEKUM, IIT,

appeared on behalf of the Defendant.

 

 

Cheryl Ann Barone, CSR#84¢-c01505
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

THE COURT: All right. Good morning, Counsel.

MR. ENDSLEY: Good morning, your Honor.

THE COURT: Ail right. This is 20 L 547, It's
Nice, Inc. versus State Farm Fire and Casualty.

We come on for a 2-615 motion in connection
with It's Nice's claim for coverage under the policy,

I've had a chance to read the motion, the
corresponding briefing, and I know there had been some
motions for leave to file supplemental authority. I
have had a chance to look at those motions.

I assume both parties are okay with each side
submitting their respective -- their respective briefs
in support of their -- their respective authority in
support of their positions.

Is that a fair characterization?

MR. ENDSLEY: Yes, your Honor. For It's Nice, at
least.

THE COURT: Sure.

MS. SCHUMACHER: State Farm as well, your Honor,
there's no objection.

THE COURT: Ali right. Why don't we go ahead and
have the parties state their names for the record.

MS. SCHUMACHER: Sure.

Florence Schumacher and Rick Sudekum here on

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

behalf of State Farm.

THE COURT: Uh-huh.

MR. ENDSLEY: Ryan Endsley on behalf of It's Nice,
Inc.

THE COURT: Okay. What I'd like to do here, guys,
I have spent considerable time with the -- with the
courtesy copies. I've got my tabs. Like I said, I've
read the authority. I've read the additional authority
submitted.

I don't necessarily need a regurgitation of
the positions already taken in the briefs. I feel like
I have adequately familiarized myself with the parties’
positions.

I do want to give the parties a chance to
make their record here. I appreciate the issue and
that it's kind of a fastly moving issue through the
courts right now, and, as a result, I want to give the
parties a chance a make their record.

That said, I don't necessarily need, you
know, sort of, your Honor, this is how insurance
policies work. I mean, tell me whatever you want to
tell me. I may have a question or two for the parties,
but I'll let you make your record first.

state Farm, it's your motion. I'11 let you

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

go ahead if there’s anything you want to add.
MS. SCHUMACHER: Sure, your Honor.

IT am going to briefly run through our
argument again, trying to sort of work in some of those
cases that have come in more recently.

I understand that the court is familiar with
insurance policies in general, so we won't -- hopefully
won't belabor you with too much elementary insurance
law here.

Obviously, the plaintiffs know -- or the
court knows that the plaintiff is seeking to recover
for a business interruption loss resulting from the
COVID-19 pandemic and the executive orders.

In our view, there are basically two main
barriers to plaintiffs being able to state a cause of
action. The first is the lack of accidental direct
physical loss and the second is the virus exclusion.

The way I look at these, your Honor, it's
sort of Tike -- the lack of accidental direct physical
loss is like a 10-foot hurdle and the virus exclusion
is like a brick wall. So even if the plaintiffs could
plead accidental direct physical loss, which they
can't, they're going to run right into the virus

exclusion and there's not going to be any coverage for

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

that reason either.

THE COURT: That was my -- that was the one thing
I wondered a little bit about in reading your briefing,
more the structure of your brief.

MS. SCHUMACHER: Right.

THE COURT: You led with the virus exclusion, and,
to my mind, there's an insuring agreement here as a
preliminary matter and we only get to the virus
exclusion if the court finds that there is, in fact,
accidental direct physical loss to the property in the
first instance,

You would agree with that?

MS. SCHUMACHER; JI would, your Honor.

THE COURT: Okay.

MS. SCHUMACHER: You know, the court is
familiar -- it's the trigger of coverage. I mean, just
like in a life insurance policy, until you have the
death of the insured, there's no coverage to begin
with.

It's the same for these policies. They're
property policies, so their triggering coverage is
accidental direct physical loss. You know, you can't
just skip this part. It's the trigger of coverage.

It's something that the plaintiff has the burden of

 

 
10
14
12
13
14
15
16
17
18
19
20
21
22
23
24

 

 

proof on.

So, in this case, the covered property is the
restaurant property, so the first question is, where is
the accidental direct physical loss pleaded, and our
response, obviously, is that it isnit.

So, you Know, just looking briefly at the
complaint, you know, they allege that there was no
virus on the property and their accidental direct
physical loss argument is based on toss and use.

But, you know, my first point is, it has to
be accidental direct physical toss, and I think it's
undisputed that there was no difference to this
property physically on the day before these executive
orders were issued than there was on the day after, so
physically the property was exactly the same.

So where's the loss? Where's the loss
they're arguing? They're saying that loss of use is
sufficient, that they couldn't use the property in the
same way, and that somehow that constitutes accidental
direct physical loss to the property, and we disagree
with that position.

So we believe that the Illinois law and all
these cases that have recently come out correctly hold

that loss of use of property without any physical

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

change to that property cannot constitute accidental
direct physical loss.

THE COURT: Mr. Endsley, at the risk of stealing
your thunder, I'm going to ask Ms. Schumacher
why don't you go ahead and respond to the western
district of Missouri cases that were cited by It's Nice
where it looks like some district courts in the western
district have found, you know, sort of a lack of
definition in the policy for physical damage or jioss
of -- you know, what are the factual distinctions in
those cases, if any --

MS. SCHUMACHER: Right, right.

THE COURT: -- as to why the court should not find
those cases persuasive here as opposed to some of the
cases you've cited?

MS. SCHUMACHER: Sure.

So the first thing I would say, the court
says there are courts in the western district of
Missouri. What we actually have is one court -- it's
the same judge in the two cases -- who has gone
essentially the other way on this accidental direct
physical loss question.

Those cases are factually distinguishable on

two main grounds. The first is that the plaintiffs in

 

 
10
11
12
13
14
45
16
17
18
19
20
21
22
23

24

 

 

those cases argue that they had virus on the premises.
So the plaintiff in this case has not even alleged that
there was any virus present.

The second distinction is in the policy
language. So the trigger of coverage in those
policies, in the Studio 417 and the other case, were --
I think T‘'ve got the exact language here -- accidental
direct -- or accidental physical loss or accidental
physical damage.

And so the court in Studio 417 felt that it
had to somehow -- you know, focusing on that
disjunctive or, the court found that it had to give
separate meaning to physical loss and physical damage.

That's not the case in our policy. There's
one trigger of coverage, which is accidental direct
physicai loss to property.

We also have a virus exclusion, which wasn't
present in those cases, but I know the court is asking
me about physical loss.

So I would say the first and the most
important distinguishing factor is, obviously, the
pleading in this case -- I think it's in paragraphs, I
think, 25 and 36 of the complaint where the plaintiffs

specifically deny that they had any virus present on

 

 
40
11
12
13
14
15
16
17
18
19
20
21
22
23

24

10

 

 

premises.

And, again, I would disagree with Studio 417.
I'm not sure even in their presence a virus is enough.
Other courts have disagreed with that opinion as well,
but I think for our purposes in our compliant we have a
complaint that alleges the absence of the virus. And
then, obviously, we have a policy that doesn't have
that or in there that the Studio 417 court seemed to
think was determinative.

THE COURT: All right. Anything else you want to
add?

MS. SCHUMACHER: Just jumping briefly into the
virus exclusion, your Honor, in case we get there, we
have that anti-concurrent causation language which
broadly excludes coverage when a loss would not have
occurred in the absence of a virus.

That language, that anti-concurrent causation
language, has been upheld in Illinois. The virus
exclusion clearly applies in this case. There is no
requirement in that policy language that the virus be
physically present on the property, like plaintiff
alleges. They're just adding language to the exclusion
which isn't present. The exclusion needs to be applied

as written. It unambiguously excludes a broad range of

 

 
10
14
12
13
14
15
16
17
18
19
20
21
22
23

24

14

 

 

losses. Virus is one of them.

Oh, the argument about, you know, the
proliferation issue, that somehow those two
subparagraphs of the virus exclusion need to be read
together, that's just not correct. The virus portion
of that exclusion is separate. It says that loss is
excluded, current virus, bacteria, or other
microorganism.

So, again, I think it's -- I don't see how it
could possibly be ambiguous: I mean, this -- clearly
we have a too late chain of causation here. The virus
caused the executive orders which caused the loss and
it's excluded under the virus exclusion,

THE COURT: Okay. Mr. Endsley, do you want to
respond to anything that's -- do you want to respond
with anything that's not in your brief? Or if there's
@ point or two you want to emphasize, I'm happy to give
you a chance to do so.

MR. ENDSLEY: Thank you, your Honor.

So I just wanted to highiight a couple of
things. In particular, we -- you know, the Studio 417
case, we have the same situation where State Farm
elected not to define physical loss or damage. And, in

this case, while counsel has pointed out that this

 

 
10
41
12
13
14
15
16
17
18
19
20
21
22
23

24

42

 

 

policy only says physical loss, that's really the
broader of the two. Physical damage is what's probably
more in line with what State Farm's position is, which
is that a physical loss or damage must be a structural
alteration.

And the fact is that I think the Illinois
courts have not limited themselves quite so much to
structural physical alteration as State Farm would like
the court to believe. In particular, it's sort of an
all squares are rectangles argument. They cite cases
which are saying, you know, a change in color or shape
or appearance to the property is a physical loss or
damage, which is true, but that's not the only type of
physical loss.

And I think sort of looking at the asbestos
cases really sort of points that out, and State Farm's
position really throughout the briefs has been that
Illinois law requires a physical alteration to the
structure, and that's just not really what Illinois
case law actually says.

The other thing I'd sort of like to
highlight -- and this impinges a little bit on both the
virus exclusion and the physical loss or damage -- and

that's sort of the nature of an exctusion. And I know

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

13

 

 

that this is, you know, kind of a basic insurance
issue, but the fact is that an exclusion exists to
exclude coverage which would otherwise be present.

A virus cannot cause physical alteration to
the building, as far as I'm aware. If there's a way
that it can be done, State Farm certainly hasn't
articulated it. So at least this policy, as written,
clearly seems to contemplate nonphysical alterations
which would otherwise be covered causes of loss.

And that's a problem for the policy in a
couple -- for State Farm in a couple of ways in that
State Farm wants to apply the virus exclusion where it
was not present. Even in the absence of a virus
exclusion, if the governor had never closed the
building, It's Nice could never have made a claim
for -- under this policy because the coronavirus
existed somewhere. You know, even if there is
absolutely no virus exclusion in a different policy
like that, there just wasn't anything affecting It's
Nice's property.

And separately, with the physical loss or
use, when you're reading the policy, a number of these
exclusions, including, you know, both the virus

exclusion itself as well as the government ciosure

 

 
10
11
12
13
14
15
16
V7
18
19
20
21
22
23

24

14

 

 

exclusion, really does contemplate under the policy
exclusions for nonphysical, nonstructural altering
causes of loss.

And that, to me, reads -- particularly when
State Farm has elected not to define loss or -- you
know, physical loss, that‘s a problem for them because
the policies seem to exclude things which wouldn't be
covered anyway under State Farm's interpretation, and
yet there they are.

Reading the policy as a whole and
constructing the ambiguities in favor of coverage,
certainly at this point dismissal seems premature.

THE COURT: Counsel, do you have a response to the
Virus exclusion argument that the -- as I understand
counsel's argument, it's that the virus -- if we were
to take State Farm's proffered definition of physical
as understood in insurance contracts, the virus
exclusion would never fit that definition because it's
never going to alter a physical structure.

I'm going to go to paragraph 23 of your
motion, page 10, where State Farm says, In cases
interpreting the word physical in insurance contracts,
physical is widely held to exclude alleged losses that

are intangible or incorporeal, such as detrimental

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

15

 

 

economic impact, unaccompanied by distinct demonstrable
physical aiteration of property.

So how is the virus exclusion consistent with
that proffered definition of physical?

MS. SCHUMACHER: Well, my first response, your
Honor, is I'm not sure we should assume that a virus
could never alter a structure. We're not familiar with
every --

THE COURT: Fair enough.

MS. SCHUMACHER: -- virus in the world, so I think
that the exclusion -- you know, I look at it as sort of
a belt and suspenders approach. I mean, surely I think
this virus is not causing physical damage, but that
certainly doesn't mean that there's no virus that could
ever develop that doesn't cause physical damage and
bodily injury. We don't know that. So I think, in a
sense, that the insurer clearly wanted to exclude this
kind of loss.

I think in the event that there is some
unexpected virus that comes up in the future that could
cause physical damage, I think the insurer is well
within its right to, you know, exclude that in the
event that that might happen some day.

It's clearly in the policy. The insured was

 

 
10
11
12
13
14
15
16
17
18
19
20
2)
22
23

24

16

 

 

aware of it. It's a broad exclusion. And, again, I
think their whole question is just based on the
assumption that all viruses are going to be like this
virus, and I just don't think that that's the case.

THE COURT: Counsel, Mr. Endsley, let me ask you a
question.

One of the things, as I've thought about this
case a little bit, I'm worried a little bit or I'm
concerned at least about, were the court to accept your
argument as to loss of use, I'm concerned about a
limiting principle or lack thereof in terms of what is
the underwritten risk here.

And there appears to be, to my mind,
different types of coverage available for loss of use,
whether it is, in fact, civil authority when you think
about the cases right after 9/11 around the World Trade
Center. There's a lot of case law coming down in the
southern district of New York in the second circuit
involving business interruption where civil authority
has retail shops shut down but you've got physical
damage to other property, ingress/egress sorts of
issues.

Without the loss of use, sort of, well,

there's physical accidental physical loss to property

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

17

 

 

if I can't access it, that strikes me, when I look at
the policy in its entirety, to be potentially a very
different risk than what may have been contemplated
here.

Ts that a fair concern?

MR. ENDSLEY: So I think that is something of a
concern. But to aileviate that a little bit, we're
dealing with a fairly unique set of circumstances and I
think there sort of still is a principle here,

If the governor's orders hadn't actually
required closure, if they, you know, had limited how
many patrons you could have in the restaurant or if
the -- you know, the effect of the general governor's
orders to shelter at home had been to reduce income,
you know, if we were taiking about loss of income,
that's not a covered cause of loss.

And, in fact, I think some of the cases cited
by State Farm sort of indicate what the -- what the
difference is -- and those would be the Anchor
[phonetic] and Keach [phonetic] cases. And,
particularly, those focused on the difference between
when something is actually completely closed down and
when it's merely suffered, you know, a loss of business

income, and there really is a significant difference

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

18

 

 

here.

And the other thing I would sort of add, as
far as a policy situation, is I think the tremendous
number of lawsuits we’ve seen from this is sort of an
indication that a lot of these insureds thought that
this would have been covered, something Tike this, and
learned only late in the game that it wasn't or at
least the insurance company thought it wasn't.

And I'd just sort of articulate again, you
know, the basic principle that ambiguities in the
policy are construed against the drafter. State Farm
was the one who got to say what this policy looked
like, State Farm was the one who got to draft the
janguage of the policy, and, frankly, had put a lot
more thought into it than any of their insureds.

So I think to say that, you know, this wasn't
in the contemplation of the parties, it was at least a
Fittie bit. State Farm has a number of exclusions
which nearly but do not quite apply. They were able to
draft around this.

And, frankly, exclusions exist in certain
policies which do address this specific concern. We've
reviewed a couple of them from client -- from potential

clients who wanted coverage and actually saying that if

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

19

 

 

there's a government ciosure order because of a
pandemic, no coverage.

So there are ways for the insurer to protect
themselves from this, but in this case it's the insured
who really had this dropped on them unexpectedly and is
now having to litigate.

THE COURT: Well, certainly, obviously, companies
and businesses around the world and certainly the
country and certainly Illinois are faced with a
remarkable predicament through largely no cause of
their own, if at all, as a result of the pandemic.

Let me be very clear. I am not -- when I ask
the guestion about the limiting principle, I am not
suggesting that the court is trying to ascertain the
intent of the parties at this point. I'm simply trying
to ascertain whether or not there's a reasonable
interpretation on the other side.

But wouldn't your argument, Mr. Endstley, be a
bit stronger if the definition or if the insuring
agreement language said insure for all accidental
direct physical loss of covered property as opposed to
to?

In other words, it's talking about -- I'm

concerned that we're reading direct physical to

 

 
10
11
12
13
14
15
16
17

18

19

20
21
22
23

24

20

 

 

property. We're kind of just pretending that it
doesn't say what it -- what it clearly says and we're
kind of saying, well, loss of property or loss to
property, same thing, whatever.

Wouldn't you have a stronger argument if it
said loss of property?

MR. ENDSLEY: In this case, I'm actually not sure
that we would, your Honor.

It's Nice stiii has the property, but the
property suffered a loss of use and that was a loss to
the property. It's Nice hasn't -- you know, the
property isn't gone. It's Nice has, in fact, recently
resumed business operations --

THE COURT: So tet me ask you a question.

If I said, when I think loss to the property,
I think the roof is blown off; okay? That's what I
think of just -- at the very least, at a superficial
level.

If you're telling me a closing of the doors
by executive order is a loss to the property, help me
understand why that's the same thing.

MR. ENDSLEY: Well, I think you're certainly
correct that, you know, when we think of -~ that is

classic losses.

 

 
10
11
12
13
14
15
16
V7
18
19
20
21
22
23

24

21

 

 

THE COURT: That is, to my mind, closer to a loss
of property. It's a functional loss of property, not
to property.

MR. ENDSLEY: I guess the best argument I can sort
of think of, just off the spur of the moment, relates
to the fact that the type of property it is is what
affected the loss and that's -- because it's a
restaurant, this was a different type of loss. If this
was just being used as residential housing, there is no
loss to the property.

So State Farm insured a particular type of
business and a particular -- that particular type was a
restaurant which was affected, and that impacted this
property. That was a loss to this specific property
rather than a removal.

So to some extent, you know, if it said Joss
of property, that, to me, almost suggests that
something -- a littie more of the structural alteration
argument State Farm prefers, which is almost that
something was removed from the property or just ceased
to exist on the property -- because it was burned up or
something -- whereas I think to property sort of
suggests that it's anything that affects, you know,

that business property. It wasn't just the -- you

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

ae

 

 

know, this wasn't just a title policy or something Tike
that. This was a business coverage poticy.

THE COURT: It doesn't say anything is physical;
right?

MR. ENDSLEY: It does say physical.

THE COURT: I mean, it's not any conceivable way
you're unable to use the property in the way you se6e
fit. It's got to be direct physical loss. And, I
guess, your view is loss of use, there's a physical
displacement; right? That's --

MR. ENDSLEY: Yes.

THE COURT: -- your position?

Okay. Ms. Schumacher, if there's anything
you want to respond to, I'11 give you the jtast word.

MS. SCHUMACHER: Sure. There are many things.
I'm going to try to stick to a couple.

I think the Turek court actually discussed
that physical loss to concept and I think it held that
to implies contact and physica? implies physical
contact, direct physical loss to property.

And I looked in the dictionary. They gave
examples like a right uppercut te the jaw or applying
varnish to a surface. Whatever theory they have about

their loss not being able to use the property, that

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

2g

 

 

Simply is not physical loss to that property.

And I just want to briefly touch on -- the
court is concerned about the breadth of their
interpretation. So the first thing they said is, well,
this is a different situation because the restaurant
was required to be closed.

I would point out that in the executive
orders they did not close restaurants. Restaurants
were permitted to stay open for takeout or delivery.

So regardless of whether they chose to close the
restaurant, even under their complaint, they weren't
required to. So this is not a situation where
restaurants were closed,

The second and more broad point I would make,
your Honor, is that under their theory of accidental
direct physical loss, let's just say after COVID is
over the restaurant is open until 1:00 a.m. There's an
ordinance that says restaurants have to close at
midnight now. According to their theory, they now have
a loss of income claim because the restaurant has to
close an hour early because, according to them, there
doesn't have to be any physical impact; it just has to
affect the use of their property.

So, again, I agree with the court's concern

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

24

 

 

that their interpretation 1s way too broad and it
brings many more things into coverage than are intended
under @ property policy which covers accidental direct
physical loss and then loss of income once that's
happened. But you just can't skip that step.

And I think that's all I have. I know the
court is familiar with all of this and there was a lot
that was said, but I'd like to keep it as brief as I
can. So I think unless the court has any additional
questions, I think we've made our point.

THE COURT: I think we -- I just want to make sure
all the parties agree that regardless of the coverage
form under the all risk policy, everyone agrees that
direct physical loss is required; right?

MR. ENDSLEY: Yes.

THE COURT: That phrase, that is an insuring
agreement that attaches to all. You know, sometimes
these all risk policies, there's all these amendments,
you know, there's the general exclusions and then
there's the exclusions within the broad form coverage
and there's exclusions within that and those don't
apply to the general -- you know, so that was my review
of the policy, that there was no separate insuring

agreement, everything goes back to Section 1 property

 

 
10
114
12
13
14
15
16
17
18
19
20
21
22
23

24

25

 

 

insuring agreements, direct physical loss requirement.

MS. SCHUMACHER: Yes.

THE COURT: Okay.

MR. ENDSLEY: Yeah, I believe there was a little
bit of confusion that we were maybe trying to get
coverage under the civil -- civil authority provision,
but that was --

THE COURT: Well, as I understand your argument,
you'?]l take coverage wherever you can find it; right?

MR. ENDSLEY: Yes, that's correct.

And that all relates back to the all risk
direct physical loss.

THE COURT: Right. Okay. Very good. Thank you.

Okay. The court is in a position to rule on
this today. The question presented by a 2-615 motion
to dismiss is whether sufficient facts are contained in
the pleadings that, if proved, would entitle the
plaintiff to relief. That's Evers versus Edwards
Hospital, 247 I11. App. 3d 717.

A motion to dismiss under Section 615 admits
all well-pieaded facts but does not admit conclusions
of law or conclusions of fact not supported by
allegations of specific fact.

Exhibits -- I assume the policy was, in fact,

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23

24

26

 

 

attached to the complaint?
MS. SCHUMACHER: It was -- your Honor, it was
either attached or filed by agreement.

I have two different cases. One they
attached a partial policy and then --

MR. ENDSLEY: Yeah, I --

MS. SCHUMACHER: Was yours the partial policy?

MR. ENDSLEY: Yeah, I believe it was attached by
agreement.

MS. SCHUMACHER: Okay.

THE COURT: The court is --

MR. ENDSLEY: There was --

THE COURT: The parties are asking the court to
consider the policy, right --

MR. ENDSLEY: Yes.

MS. SCHUMACHER: Yes, your Honor.

THE COURT: -- for purposes of this motion?

All right. So the policy is an exhibit to
the complaint for purposes of this motion.

Exhibits are part of the complaint te which
they are attached and the factual allegations contained
within an exhibit attached to a complaint serve to
negate inconsistent allegations of fact contained

within the body of the complaint.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

27

 

 

I say that because, in some ways, this
operates almost more like a 12({b)(6) than --~ most 615's
are sort of, if you haven't pled this element, you
haven't pled that element, and this operates more sort
of a -- whether or not there is a claim upon which
relief can be granted based on the complaint itself.

And, for that reason, I point out simply that
the exhibits to the complaint, which, in this case,
includes the policy, the parties have asked the court
to consider that as well.

Okay. Having said all of that, the critical
language here, first, is the direct physical loss
language, and the court finds that direct physical loss
unambiguously requires some form of actual physical
damage to the insured premises to trigger coverage.

The words direct and physical, which modify
the word foss, ordinarily connote actual demonstrable
harm of some form to the premises itself rather than
force the closure of the premises for reasons
extraneous to the premises itself or adverse business
consequences that flow from such closure.

Defense counsel -- I'm sorry, the insurance
counsel points out here that I}linois courts have not

squarely addressed direct physical loss in this

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

28

 

 

context, but I do want to note in cases interpreting
the word physica? in insurance contracts, physical is
widely hetd to exclude alleged losses that are
intangible or incorporeal in Illinois, such as
detrimental economic impact unaccompanied by a distinct
demonstrable physical alteration of the property.

That's One Place Condo, LLC, versus
Travelers, 2015 Westlaw, Northern District of Illinois,
applying Illinois law.

The other case here that, I think, jis
particularly useful is, in fact, Judge Gettleman's
decision in the northern district of -- I want to get
this right -- Sandy Point Dental v. Cincinnati
Insurance. This is 2020 Westlaw 5360465 dealing with
very similar facts and similar policy language.

In this case, the court finds, just as in
that case, plaintiff simply cannot show any such loss
as a result of either inability to access its own
office or the presence of the virus on its physical
surface, the latter of which here plaintiff fails to
allege in its complaint.

I don't think that's in dispute. There's no
argument that the coronavirus was, in fact, on the

surface of the property. The plaintiff has not pled

 

 
10
14
12
13
14
15
16
17
18
19
20
21
22
23

24

29

 

 

any facts showing physical alteration or structural
degradation of the property, which is required to
trigger coverage under this all risks policy.

The court wants to note that in addressing
this insuring agreement argument, this holding is
consistent with other courts that have evaluated
whether the coronavirus causes property damage
warranting insurance coverage.

Again, I want to reference 20 L -- I'm sorry,
not 20 L. 2020 Westlaw 5360465. That's Sandy Point
Dental versus Cincinnati Insurance.

I want to further note that Social Life
Magazine versus Sentinel Insurance Company, denying a
motion for preliminary injunction because the
coronavirus does not cause direct physical loss;
therefore, no coverage was required. The coronavirus,
quote, damages lungs. It doesn't damage printing
presses, close quote.

Diesel Barbershop versus State Farm Lloyds,
2020 Westlaw 4724305, Western District of Texas,
August 13, 2020, granting a mation to dismiss because
the coronavirus did not cause a direct physical loss
and, quote, the loss needs to have been a distinct

demonstrable physical alteration of the property, close

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

30

 

 

quote.

I further want to direct the parties’
attention to Gavrilides Management versus Michigan
Insurance Company. This is a state court of Michigan
handing down a decision last month that was cited by
State Farm in this case explaining that direct physical
loss to property requires tangible alteration or damage
that impacts the integrity of the property and
dismissing the case because plaintiff failed to allege
that the coronavirus had any impact to the premises.

I want to point out that these are not
controlling cases for purposes of an Illinois state
court; however, the court finds that these cases just
cited are, in fact, consistent with I]linois courts
treating of physical damage under insurance policies.

And, of course, there are meaningful
differences at times between first and third party
policies and first and third policy claims; however,
the court finds that there is a consistent line of
reasoning by Iilinois courts as far as what physical
damage must mean for purposes of insurance coverage in
this case.

In essence, to quote Judge Gettleman in the

Sandy Point Dental Case, plaintiff here seeks coverage

 

 
10
11
12
13
14
15
16
17
18
19
20
24
22
23

24

31

 

 

for financial losses as a result of closure orders.
And I don't think anybody really disagrees with that
here.

The coronavirus has not physically altered
the appearance, shape, color, structure, or other
material dimension of the property and, as a result, it
doesn't come within the insuring agreement and, as a
result, plaintiff has failed to plead a direct physical
floss, which is a prerequisite for coverage.

However, I do want to point out here that
even if, even if, plaintiff had, in fact, been able to
plead within the insuring agreement -- that this claim
comes within the insuring agreement, the court does
find that the virus exclusion applies.

Now, the virus exclusion, which is Exclusion
J under Section 1 of the policy, states as follows --
and there's important, what we'll] call, lead-in
language that I want to direct the parties' attention
to. The lead-in language under Section 1 exclusions,
which applies to all coverage forms under this all
risks policy, all coverage forms incorporate Section 1,
the lead-in language states as follows: We do not
insure under any coverage for any loss which would not

have occurred in the absence of one or more of the

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

32

 

 

foliowing excluded events.

We do not insure for such loss regardless of,
A, the cause of the excluded event; or, B, other causes
of joss; or, C, whether other causes acted concurrently
or in any sequence with the excluded event to produce
the joss; or, D, whether the event occurred suddenly or
gradually, involves isolated or widespread damage,
arises from natural or external forces, or occurs as a
result of any combination of these, and it begins to
list the exclusions.

So the virus exclusion is Exclusion J. The
heading, which does not control, says fungi, virus, or
bacteria. Paragraph 1 states, Growth, proliferation,
spread, or presence of fungi or wet or dry rot or, new
paragraph, 2, Virus, bacteria, or other microorganism
that induces or is capable of inducing physical
distress, illness, and disease.

For our purposes, those are the relevant
provisions of the virus exclusion that needs to be
addressed here. First, the court finds that the
growth, proliferation, spread, or presence is not
required for purposes of applying the virus exclusion
because that is in a separate paragraph designed te

address fungus or fungi. There are not just one but

 

 
40
14
12
13
14
15
16
17
18
19
20
21
22
23

24

33

 

 

two disjunctive or'’s in between fungus and virus
because it goes fungus -- or states fungus or wet or
dry rot or and then a new paragraph starting with the
word virus enumerated as number two.

so the court finds that it doesn’t have to
establish a growth of a virus, just simply the idea of
a virus, the fact that a virus that is capable of
inducing physical distress, illness, or disease.

Even if -- if, in fact, this was some kind of
physical -- accidental physical damage, physical loss
coming within the insuring agreement, the virus
exclusion applies because Subsection C of the lead-in
language says this virus exclusion applies whether
other causes, executive orders, acted concurrently or
in any sequence with the excluded event to produce the
loss.

Here, I think everyone would agree absent the
Virus, absent the virus, there would be no executive
orders, and so because C says this exclusion would
apply even where the sequence of the ordering with
other causes isn't entirely known or isn't entirely
clear or happens one two or two one, it still applies.

Furthermore, whether or not a virus could, in

fact, alter the physical structure, I think that's a

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

34

 

 

much -- that's not entirely clear at all that a virus
could.

And that's plaintiff's -- or I'm sorry,
insured's argument is the virus exclusion doesn't make
any sense for a sort of physical alteration requirement
of physical damage -- or a loss of, I should say --
physical loss because a virus would never alter the
physical structure.

The court doesn't agree with that. Virus,
bacteria, and microorganisms can exist in, in fact, a
meaningful way, and I think there's a strain of thought
out there that at one time was dominant -~ it still may
be true to a certain extent -- that this virus can
exist on surfaces.

So even if the loss of use because of
coronavirus could constitute, the virus exclusion would
still apply -- could constitute physical -- accidental
physical loss, direct physical loss, I should say --
the virus exclusion applies.

And so for those reasons, the court is going
to grant the motion to dismiss.

I want to point out -- or I do want to
address the authority provided by Harold's Chicken --

It's Nice, Inc., d/b/a Harold's Chicken. A couple

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

35

 

 

things, I think, are worth pointing out.

One is the State Farm language here -- not
only are those cases from the western district and, as
a result, they're not controlling, the court believes
or is of the opinion that the cases relied upon for its
ruling today are more consistent with Illinois law as
it exists with respect to this issue.

Furthermore, the policy language was
different in those western district cases, And that's
not to say that the result would be different if you
had identical language, but I do think that's different
language.

And, moreover, and perhaps importantly, the
court was evaluating a 12(b)(6) motion in which the
insureds in that case allege the presence of COVID on
the property. And, to the court's mind, that is a --
that's a meaningful distinction here.

And, again, there's no virus exclusion in
that policy that the court would have had to have
considered as well and we don’t know what the court
would have done in that case.

But I do think, at least for purposes of the
insuring agreement argument, those cases are

distinguishable without regarding -- without, you know,

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

36

 

 

advising as to what the result would be in this court.
But I do think those are different cases and they need
to be treated differently as such.

And so, for those reasons, the court is going
to go ahead and grant the motion both with respect to
the insuring agreement argument as well as with respect
to the virus exclusion.

I do want to point out, for the record, the
insured does not seem to argue -- kind of seems to have
one foot in and one foot out on civil authority.
They're happy to find civil authority coverage if it
exists, but they're not specifically asking for it.

But I want to point out, for the record,
that, as noted above, the policy's civil authority
coverage applies only if there is a covered cause of
loss, meaning direct physical loss, again, going back
to direct physical loss to property other than the
plaintiff's property.

Just as the coronavirus did not cause direct
physical loss to plaintiff's property here, the
complaint has not and likely could not allege that the
coronavirus caused direct physical loss to other
property. By the policy's own terms, the civil

authority coverage then does not apply.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

37

 

 

So with that having been said, I'm granting
the motion. You know, I'm kind of -- do the parties
want a dismissal with prejudice?

MS. SCHUMACHER: Your Honor, we are asking for a
dismissal with prejudice, the reason being their claim
is for the loss of income due to the executive orders
which is caused by the virus, and without alleging a
completely different kind of claim, there's no set of
facts that they're going to be able to aliege that's
going to avoid that result.

The executive orders are full of references
to the virus. The chain of causation is strong. The
virus exclusion is present. And, again, the same thing
with the physical damage issue. There's no claim that
there was any structural alteration to the property.

So I think in this case, your Honor, on that
basis, I don't think there's any way they're going to
be able to plead around either of those issues, and so
we are asking for a dismissal with prejudice.

THE COURT: Mr. Endsley, any response to that or
are you in agreement that this is time for other minds
to evaluate this claim?

MR. ENDSLEY: Yeah, your Honor, that's probably

correct. I don't think we can change the pleading such

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

38

 

 

that -- to get around the issues that you're finding
are insurmountable,

THE COURT: JI don't disagree. It is a 615, and soa
I do want to just at least give the parties the
opportunity to request without -- whether or not I give
that is a different issue, but it sounds like the
parties are of one mind and the court is in agreement
that this dismissal for this type of a 615 motion is
and should be with prejudice, and the court will enter
such an order.

MS. SCHUMACHER: Thank you, your Honor.

THE COURT: Okay.

MR. ENDSLEY: Thank you, your Honor.

THE COURT: Thank you, guys. Thank you very much
for your time and energy on this. I want to commend
the parties. I know this is a very interesting issue
under very -- a very unique set of facts.

MS. SCHUMACHER: Thank you, your Honor.

MR. ENDSLEY: Thank you, your Honor.

THE COURT: Thank you,

(Which were all the proceedings had at
the hearing of the above-entitled

cause, this date.)

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

39

 

 

IN THE CIRCUIT COURT OF THE 18TH JUDICIAL CIRCUIT

DU PAGE COUNTY, ILLINOIS

I, KRISTIN M. BARNES, do hereby certify that
the foregoing Report of Proceedings, consisting of
Pages 1 to 39, inclusive, was reported in shorthand by
me via Zoom videoconferencing, and the said Report of
Proceedings is a true, correct and complete transcript
of my shorthand notes so taken at the time and place

hereinabove set forth.

 

Official Court Reporter
Eighteenth Judicial Circuit of Tllinois
DuPage County
CSR License No. 084-004026

 

 
